Oo Oo NT DB AH BP WD NO ke

NO NY NY NHN NHN KH KR DO ROR Rem ea ea ea ea ea a
Oo ND YH FF WN K|& DO CO DD NH BP WW PO HF COC

Case 2:21-cv-00984-JJT Document17 Filed 07/09/21 Page 1 of 3

Lz

FILED Tt
——_RECEWED ~~~ cope

    
 
 
  

CULPEPPER IP, LLLC

 

Kerry S. Culpepper, Hawaii Bar No. 9837, pro hac vice JUL 09 2021
75-170 Hualalai Road, Suite B204

Kailua-Kona, Hawaii 96740 CLR CY 8 BIRIGT SQUAT
Telephone: (808) 464-4047 BY DEPUTY

 

Facsimile: (202) 204-5181
E-Mail: kculpepper@culpepperip.com

Attorney for Plaintiffs:
Trial Film, LLC;
American Cinema Inspires, Inc.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
No.: CV-2:21-cv-984-JJT *SEALED*

Trial Film, LLC et al.,

Plaintiffs,
DECLARATION OF KERRY S.

CULPEPPER; EXHIBIT “1”

VS.

Niu; and Doe a/k/a Win Double,

 

)

)

)

)

)

Wu Daoai; Cheng Hsien Yang; Yuan)
)

)

Defendants. )
)

)

 

 

DECLARATION OF KERRY S. CULPEPPER
KERRY S. CULPEPPER, hereby declares under penalty of law that the
following is true and correct:
l. I am an attorney and represent the Plaintiffs, I have personal

knowledge of the matters stated herein, and this declaration is given to describe

 

 

 
—_—

0 oN DA WH Fw Ww

NO wpO KH HN HN HN NY WN NN He Fe HF Fe RF RFE RS
oOo sa OO WN BP WO NP KF CD CO ONAN Dn FP WD NY YK CO

 

Case 2:21-cv-00984-JJT Document17 Filed 07/09/21 Page 2 of 3

service of Defendants Wu Daoai, Cheng Hsien Yang, Yuan Niu, and Doe a/k/a

Win Double (“Defendants”) and explain the attached documents supporting proof

_ of service.

2. Pursuant to Rule 4(£)(3) of the Federal Rules of Civil Procedure and
the TEMPORARY RESTRAINING ORDER [Doc. #16] (“TRO”), I sent the
Complaint, Summons, and TRO (“legal documents”) by registered email using the
third-party company RPost to email addresses of Defendants on July 6, 2021 as

follows.

 

Defendant Name Email Addresses

 

Daoai 903757528@qq.com,
paypal@61bk.com,

wudaoai.com@gmail.com, and
cfbk@61bk.com

 

Yang jm@housel 08.com.tw,
ppt616543@gmail.com, and
yang 1673@gmail.com

 

Niu javettejpy@gmail.com and

awsltvcom@gmail.com

 

Doe admin@msyy.cc,
simonovboleslav@gmail.com,
ouba@qq.com, 96461@qq.com
and 96467245 1@qq.com

 

 

 

 

 
So Oe SI Dn FPF WY HNO Re

DN NO NYO YN DN DN DN NR RR ——m ew ea ee ee a
Oo ND OW FP WN KY DOD OO OH NI DB WN BB W PO KY |]

 

Case 2:21-cv-00984-JJT Document17 Filed 07/09/21 Page 3 of 3

3. Attached to this affidavit as Exhibit “1” is a registered receipt from
RPost showing that the email including the legal documents were sent to

Defendants at 07/06/2021 and delivered with the exception of admin@msyy.cc.
I declare under penalty of perjury that the foregoing is true and correct.

DATED: Kailua-Kona, Hawaii, July 7, 2021.

(sll

Kerry | espa

Counsel for Plaintiffs

CULPEPPER IP, LLLC

75-170 Hualalai Road, Suite B204
Kailua-Kona, Hawai’i 96740

Tel.: (808) 464-4047

Fax.: (202) 204-5181
kculpepper@culpepperip.com

 
